                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                   PITTSBURGH

KHALIL HAMMOND,                                       )
                                                      )
                Plaintiff,                            )             2:17-CV-00952-CRE
                                                      )
        vs.                                           )
                                                      )
ROBERT M. KRAK, D.M.D.;                               )
SUPERINTENDANT LOUIS FOLINO,                          )
                                                      )
IRMA VIHLIDAL, HELATH CARE                            )
ADMINISTRATOR; JOHN E. WETZEL,                        )
SECRETARY OF CORRECTIONS;                             )
DORINA VARNER, CHIEF GRIEVANCE                        )
OFFICER; DR. BALAS, D.M.D.; AND                       )
VICTORIA STANISHEFSKI, HEALTH                         )
CARE ADMINISTRATOR;                                   )
                                                      )
                                                      )
                Defendants,

                                             ORDER

       AND NOW, this 3rd day of March, 2020,

       Upon consideration of Defendants’ motion for summary judgment (ECF No. 91),

       IT IS HEREBY ORDERED that Defendants’ motion for summary judgment is

GRANTED;

       IT IS FURTHER ORDERED that the Clerk of Court mark this case CLOSED;

       IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules of

Appellate Procedure, Plaintiff has thirty (30) days to file a notice of appeal as provided by Rule 3

of the Federal Rules of Appellate Procedure.


                                               BY THE COURT:
                                               s/Cynthia Reed Eddy
                                               Chief United States Magistrate Judge




                                                  1
